Van Brunt, P. J.
I concur in the conclusions arrived at by Mr. Justice Barrett. I think that he has conclusively shown that whatever contract the facts proven establish, if any, is of so vague and indefinite a character that it cannot be specifically enforced by any court. I think that he has further shown that all that the deceased received was a license which was revocable. So grant or irrevocable right or easement was ever given him, and could not be, by the paper he received, without in effect repealing the provisions of the statute in respect to conveyances of interest in land. If it were possible to hold that there was a valid contract for burial only, and not for any interest in land, there seems to be another ground which is fatal to the plaintiff’s claim. There is no evidence but that, if the deceased’s rights of property have been invaded, his estate can be entirely indemnified through an action at law for damages. If it is urged that damages cannot indemnify *354for the deprivation of burial in this consecrated ground, then the court is called upon to decree that a church shall administer to. one who claims to be of its communion its religious offices, and the court is called upon to determine whether the person is or is not in full communion with the church. I think that it will hardly be claimed that a court could rightfully direct a church to administer a sacrament to a person who claimed to be entitled thereto, but whom the church authorities had declared not so to be; and yet, in the case at bar, this is substantially what the court is called upon to do. It is asked to compel the burial of this man in a particular location, apparently because it is consecrated ground, because, if it is not burial in consecrated ground which is asked for, but simply burial, then sepulture in a non-denominational cemetery would attain the object, and damages would compensate for all invasion to property rights. Under our form of government, we do not think that courts can be called upon to compel churches to administer religious rights to persons claiming to be its members, or perform an act in any way impressed with that character. The judgment appealed from should be affirmed, with costs.